UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6851



JOHN BEAMON, JR.,

                                               Plaintiff - Appellant,

          versus

RONALD J. ANGELONE; F. G. SETTLE; C. D.
LARSEN; Y. SCOTT; L. M. SAUNDERS; J. LEE; F.
S. TAYLOR; M. NEELEY; J. CARUSO; V. V. GRANT;
JOHN B. METZGER, III; SANDRA COMBS; WINNIE R.
DIXON; JOSEPH F. LEWIS; LINDA R. PITMAN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1024-R)


Submitted:   October 17, 1996              Decided:   October 24, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

John Beamon, Jr., Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Beamon
v. Angelone, No. CA-95-1024-R (W.D. Va. Apr. 22, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2